Case 1:17-cv-O4179-DLC Document 190 Filed 04/15/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

      
 

______________________________________ X
' l?CV4179(DLC)
SECURITIES & EXCHANGE COMMISSION,
ORDER
Plaintiffs,
Mv¢-
5-“"`”?' sir
ALPINE SECURITIES CORPORATION, §JQ B{:o h) §
~£W:}C ‘{E§Xf? §':ii
Defendant. '
______________________________________ X

 

 

 

 

 

 

DENISE COTE, District Judge: *

A telephone conference was held in the above-captioned
matter on April 12, 2019 to address the April 4 objections of
defendant Alpine Securities Corporation (“Alpine”) with respect
to four categories of Suspicious Activity Reports (“SARs”).
Alpine contends those SARs were not among the deficient~
narrative SARs to which summary judgment was granted. As
explained on the record at today's conference, each objection
was addressed.

lt is hereby

ORDERED that the parties shall submit by April 26, 2019 a
revised table identifying the deficient-narrative SARs to which
the parties agree, given this further guidance, summary judgment

was granted.

 

CaSe 1:17-cv-O4179-DLC Document 190 Filed 04/15/19 Page 2 of 2

ET IS FURTHER ORDERED that the following amended schedule
shall govern the briefing of any motion for remedies:

- Motion served by May 3, 2019

»- Opposition served by May 31, 2019

- Reply served by June 14, 2019
At the time any reply is served, the moving party shali supply
chambers with two (2) courtesy copies of all motion papers by
mailing or delivering them to the United States Courthouse, 500
Pearl Street, New York, New York. The moving party shall also
supply chambers with two (2) courtesy copies of all documentary
exhibits when they are few in number. When documentary exhibits
are voluminous, they shall be submitted to chambers in digital
form on CD-rom, DVD-rom, flash drive, or external hard drive;

the most critical of the exhibits may also be submitted in hard

copy.

SO ORDERED:

Dated: New York, New York
April 15, 2019

f
f/JM £§&/
NISE COTE
United S ates District Judge

 

 

 

